Case 4:18-0\/.-04544 Docu'ment 14 .Filed in TXSD. on_`Ol/30/19 Page 1 of 22

Cz"vsz‘Aclfzi@!'z N€). +‘i.‘ f 5-§11~@€5;5§~"

Jolln Burke and Joanna Burke ` _ _ ' l v § ou€tj;é'rgdnsm_es g .
46 Killgwood Greells Dr _ - ‘ ‘ - ' , digth °f “"“’s
Kingwood', Texas 77339` _ ' _ ` ' JAN 29 2019 '

Tel: 281 812 9591 D@W@J.Bradleucrerkorcoug

IN THE UNITED sTATEs DISTRICT CoURT -
SoUTHERN DISTRICT oF TEXAS, HoUsToN DIVISIoN
Civil» A¢tion No§ 4:18-¢_v-04544

_ anrma B_que and John Burke RESPoNsE To CASE MANAGEMENT - `
- ' ` PLAN (Wer UPDATE STATUS)

§ _ Plailltiffs,
~ vs. ~
chen Loan Servicillg, LLC,_ _

D'ef-end_zults.l v

 

RESPONSE TO CASE MANAGEMENT PLA_N
(WITI:I UPDATE STATUS)

TO THE HONORABLE JUDGE OF SAID COURT:
Plaintiffs Joanna & John Burke (“Plaintiff§”), herein reply to the Defendants l
failure to confer as per Fed. R. Civ. P 26(t) and would notify the llonorable court of

- tlle following;

PLAlN-TIFFS CAS`E MANAGEMENT PLAN

1 ,

Case 4:18-cv-O4544 Document 14 Filed in TXSD on 01/30/19 Page 2 of 22

Cz,‘vil' fiction .NO. ?: j <‘§~Cv-¢$§~?é?

Without the benefit of conference or email or any type of communication with
the Defendants apart nom the email with enclosures and unrealistic demands as
mentioned, and with pro se ’s limited knowledge, the Plaintiffs hereby attach their

own Case Management Plan, to comply with the Courts instructionsl

'BACKGROUND
The Defendants sent an email at 12.15 _pm on 24th January,' 2019 with the
following statement;

)

“Please see attached chen and Hopkins’- proposed case
management plan. I have not included information for your sections
unless I -could. Please advise by end of the day what additions you
have to the-attached as this is due for filing tomorrow. Thank you.

’ shelley L. Hopkins.”

This is the first communication the Plaintiffs have received from Defendants
and it was a surprise j as there was no attempt to contact the Plaintiffs to
- .“conference” in advance of this single-handedly written "‘Joint” Case Management‘ ,
Plan. While this may be the responsibility of both.parties, the Plaintiffs were of the

opinion that the Defendants, as lawyers and skilled in court procedures, would not '

 

1 See Exhibit A

Case 4:18-cv-O4544 Document 14 Filed in TXSD on 01/30/19 P,age 3 of 22
'Cz.`vil ._/§l<:'rf'ic';~z. NO. 4.'1'&?~€1)~4§44
fail in their own duty to reach out to the Plaintiffs and to ensure compliance with a
required conference hearing. Unfortunately, this presumption was wrong, they did

not comply. `

“(1) Conference ”l`iming. Except in a proceeding exempted nom
initial disclosure under Rule 26(a)(l)(B)- or when the court orders 4
otherwise, the parties must confer as soon as practicable-and in
any event at least 21 days before a scheduling conference is to be

held or a scheduling order is due under Rule l6(b).”

Secondly, the pro se Plaintiffs believed, correctly or incorrectly, as there are
currently three motions pending before the honorable court, the case management
plan and scheduled initial conference would not proceed until these motions have
been decided. -`

l_ndeed, with the federal shutdown, it was in the Plaintiffs mind, based on the
reports in the news, that if the shutdown were to go past lSt February, the courts may
. be closed for a period.

Consequently, the Plaintiffs anticipated that the initial conference, .scheduled _
for 6th February, 20l9, Would most likely need to be rescheduled, not for the

4 purposes of delay, but due to all the reasons stated herein.

Case 4:18-cv-O4544 Document 14 Fi`|ed in TXSD on 01/30/19 Page 4 of 22

11"2."1.4[ Acrf'io;ft _N_o. 4: j 8401)'4544

ZEAL()US ADVOCACY OR REASONABLE DILIGENCE?

The Plaintiffs do apologize if this is not judicial procedure, but there is
mitigating circumstances, when the Plaintiffs have pending before this honorable
court, a motion to remand,l a motion to stay and a Defendant who continues to assume .
na position of zealous 'advocacyz, which has made it impractical to expect normal
dialogue for the purposes of adhering to the honorable courts instructions

For the record, the Plaintiffs would have complied and willingly entered into
the required conference, however, they were met with silence regarding a conference
' _ _ and a 4 hr'45 min. rushed demand notice to reply to opposing'counsels premeditated
Joint Case Management Plan, when, as oftlcers of the Court, they should conduct
themselves with utmost icivility' and professionalism toward the Court and pro se l
counsel; faithfully adhere to the Federal Rules of Civil Procedure and the Court's
lLocal Rules; and eamestly attempt to resolve discovery disputes without the need
for Court intervention None of this was afforded to thepro se.Plaintiffs by opposing
counsel. ' - l

lt is without doubt, opposing counsel are operating under the misconception
that the Model Rules contain an express duty for them to vzealously advocate on

behalf of their clients and/or themselves 'l`hey compound this misconception with

 

2 See Doc. 6, P. l7, #38 “Plaintiffs fail to detail exactly how Attorney .Defendants have done
anything other than zealoust represent Deutsche Bank and chen. . .”

4

Cas_e 4:18-cv-O4544 Document 14 Filed'in TXSD on 01/30/19 Page 5 of 22

7 Cz.`v.§f Aer.‘ic)n No. 45 3-€\,1'-4544
the belief that zealous advocacy authorizes abrasiveness, bullying,l hardball
~ lawyering, and a win-at-all-costs attitude. v 8

However, more than two decades ago, the ABA’s Model Rules intentionally
eliminated an express duty to zealously advocate and replaced it with a duty to
represent one’s client [or oneself in this case] with “reasonable diligence.”

As shown below, the document history summarized indicates the Plaintiffs
have complied with every request and the Defendants have objected at every step,
including submission, within 5 days of filing the removal in this honorable court, a '
Morion id Dismiss;

C'ASE DOCKET SUMMARY

0 Doc. l with Exhibits (removal)
- Dec 3, 2018

0 Doc. 5 with Exhibits (motion to dismiss)
- Dec 10, 2018

o Doc. 6 (cert of interested parties, burke)
- Mon. Dec 17 , 2018 (stamped 14th Dec)

0 Doc. 7 (motion to stay) '

_ - Mon. Dec 27, 2018

0 Doc. 8 (motion ton remand)
- Mon. Dec 27, 2018

0 Doc. 9 Obje_ction to Motion to Remand by Hopkins
- Jan 4, l2019 '

0 Doc. 10 Objection to Motion to Stay by Hopkins
- Jan 7, 2019

PENDING MOTION TO DISMISS

Case 4:18-0\/- -04544 Document 14 Filed in TXSD on 01/30/19 Page 6 of 22
v {1121'§ 4611311 Nz:) 4 1@~51)~\454

Unlike a Motion to R_emand, premature Motions to Dismiss are not favored in _
many courts. A Rule 12(b)(6) motion to dismiss requires the Court to take all well- - `
pleaded allegations of fact _as true and require the courts close examination of the
facts and applicable law._

Motions anchored on tenuous grounds," for exa-_n_lple,4 the pending Motion to

Dismiss before this honorable court (Doc. 6)3, should be avoided at all costs and
certame not presented while the ink on lthe printer has yet ton dry..on' theoriginal
~ removal petition (Doc. l)_. l n
The Plaintiffs referred to.the -Defe`ndant_s Motion to Dismiss in the Motion to_
' Stay, as the Plaintiffs priority was the submission of .a timely Motion to Remand to '

the State`Coun, and to achieve this during va busy Christmas postal-period vHoweve'r, '
- 1 should_this case be determined that it should'proceed in`_'F ederal Court, the Plaintiffs,

1 sought relief in the Motion to'_Stay, or, in the alternative, seek to request this court n-

` . defer, withdraw or dismiss the Motion as *“premature’" citing Grr'iy v. 551 Texas

Adjus¢ers, LLC (4;17-`cv-_02353_) District court s.D. Texas.

 

3 See - Gray v. 1 Texas Adjusters, LLC (4:17-cv-02353), Doc§ 44 - District Court, S.D. Texas - “In
view of the substantial waste of resources, public and private, that results from plainly improper
motions of these types, the Court asks your cooperation as follows:_(a) adhere to this Court's Rule
4C relating ~to discovery disputes; (b). do not designate a motion as one to dismiss an action under
_ Rule 12(b)(6) that is in essence a motion for summary judgment; and (c) do not file a summary
judgment motion which must be denied after consideration because some essential factual
assertion is in dispute_. ” - Vanessa D. Gilmore_, US District Judge. '

.6.

` Case 4:18-cv-O4544 Document 14 Filed in TXSD on 01/30/19 Page 7 of 22

l il',‘z."vi£ 215111111 No. 4:]»?§~£11~4544 `
' _ PENDING MoTIoN To REMA_ND 4
Forv the arguments against Remand, the Defendant relies on stated “Federal
Question'.lurisdiction”“' which is M the reason for the Plaintiffs remand request The
1 v Plaintiffs Remand request pertains to a “Question of Fraud on the Court and the

Piaim_iffs”..

 

 

 

 

 

 

 

'l`exas Supreme Court Foreclosure Task Force

/

RULEs, Novemb¢r 7, 2007 '

1 see [Transcripq ME'ETING or THE TASK FoRcE oN JUDICI_AL FoREcLosURE

 

4- See Doc. 9, p.l #2. “Given that the Complaint alleges federal‘questions (violation of FDCPA,
RESPA and Dodd Frank) removal of the lawsuit Was proper under 28 U;S.C. §1331.”

7

Case 4:18-cv-O4544 Document 14 Filed in TXSD on 01/30/19 Page 8 of 22

_ Ci"»"z:'i /1€1€1)11 1"4<1. 415»-1;’"1)44544
Furthermore, the State claims related to the Texas Finance Code and
Attomey¥Debt Collectors will be clarified even further, once the Plaintiffs obtain a
“Response for Information” from the attorneys at Texas Department of Savings and

Mortgage Lending.5

 

 

 

 

 

PENDING PROCESS OF SERVICE

,.

5 See Exhibit B - in Burke -v Hopkins Response to Case Mg't Plan Doc. - “The Burkes assume the
Attomeys for the SML should be able to respond expediently to this request for information With
this information in hand, the Burkes should be able to decide if the Complaint is against Hopkins,
chen and/or the Bank- as the answer from SML should identify who is the “control person” and
who is ultimately responsible to the SML for any claimed violations by the Burkes based on the
detailed background presented herein.” _

» Case 4:18-cv-O4544 Document 14 Filed in TXSD on 01/30/19 Page 9 of 22
' §1'11151.4¢:’111)11_1`\!"0. 4.']8~1:1)~4544
The Defendants have claimed Hopkins Law, PLL`C, has n_ot been served", v
which is an objection the Plaintiffs have raised in reply motions confirming this
. argument is fa.lse.l7 Defendants then reiterated this statement, without expansion, in
Doc. 10, p.2 #2. “chen was not served in the state court matter. . ;”

As a result, Plaintiffs are still left in doubt and are only'allowed 90~days to x

serve the Defendants, according to.~the law, or this case is at risk of being dismissed

- The Plaintiffs seek remand, so_ they don’t believe they should have~to pay
twice to serve the Austin based Defendants who implemented the deceitful “snap`

removal” to remove this case to Federal Court.8 ~

PENDING MOTION TO7 STAY
Plaintiffs have previously asked this honorable court to grant the pending
motion to stay proceedings, which, based on the timeline to date, most likely would

have included the Joint Case Management Plan and Initial Conference, while this

 

6 See Doc. l, p. 2 #7 “Defendant chen Loan Servicing, LLC has not been served in this matter
and therefore removal is timely 28 U. S-. C. §1446(b)(l). ”

’ See Doc. 8. P. 37- This is in contradiction with the State Court process server office and official
Court ECF filing system, which indicates service was accepted by Defendants, chen Loan
Servicing, LLC on November 19th, 2018 and returned on 27th November, 2018.

8 See Doc. 8,\p.8 - It appears that Hopkins seeks to rely on this scheming tactic. However, in -
B) eitweiser v. Chesapeake Ener gy Corporation, the Northern District of Texas pointed out (and is
applicable in this case) that it would be‘ "’absur to allow for a forum (in-state) defendant to utilize
_ the‘ ‘properly joined and served” loophole to remove a case to federal court before that forum
defendant had been served.

1

Case 4:18-cv-O4544 Document 14 Filed in TXSD on 01/30/19 Page 10 of 22

511/if 14011?011 Nc. 4 .'.Z 841/1144 § 44

court considered the pending motion to remand case. .However, this has not been
ruled on to-date. v 4
_ MOTION TO SEl’ARATE TRIALS & REQUEST
TO RESCHEDULE INITlAL CONFERENCE

Plaintiffs now notice this honorable court thatthey intend to file a Motion to
Separate Cases/Trials, so that justice maybe served.

With that in mind, l’laintif`fs Would kindly ask this court, taking the facts and
age and status of pro se Plaintiffs, combined with then complexity of the number of
actions-and pending items of importance in this matter, to please grant the stay or -
allow for a rescheduling 'of the conferenceg, currently on the calendar for oth of ' '

February, 2019~, while this court decides on the motions in hand from the Plaintiffs

RESPECTFULLY submitted this 25th day of January, 2019.

, €(\”""Ti“ SML

Joanna Burke / State of Texas
Pro Se b

 

 

9 See Carden'as v. City of Donna, Texas (7: 18-cv-00070), Doc 10- as an example of a Texas
Federal Court rescheduling, in this case due to non-appearance of pro-se.

.10

Case 4:18-cv-O4544 Document 14 Filed in TXSD on 01/30/19 Page 11 of 22w

C:€'vii deficit Nca ¢§"58~€1;-~€55‘¥4

 

 

Jol<\%(B/urke / State of Texas
Pro e

46 Kingwood Greens Dr
Kingwood, Texas 77339

Phone Number: (281) 81-2-9591
Fax: (866) 705-0576*

Email: kajongwe@gmail.com

ll

Case 4:18-_cv-O4544 Document 14 Filed in TXSD on 01/30/19 Page 12 of 22

Ci'vz'l ACZ§YQH fifth ~i!' ij c‘_§'¢cv-»=“;i 5 1343

CERTIFICATE OF SERVICE

We, Joanna Burke and John Burke hereby certify that on January 25, 2019, we
posted the attached document via USPS Express Mail to the US District Court; '

Clerk of Court
United States District Court
_ 515 Rusk St _

_ Courtroom 703, 7‘;h Floor
Houston TX 77002

And also served copies to the following parties,'by U.S. Priority Mail:

l\/lr. Mark Hopkins, Mrs. Shelley Hopkins _&` Hopkins Law PLLC
Hopkins Law PLLC `

3809_Juniper Trce, Suite 101

Austin, TX 7 8738 _

12

CaSe-4:18¢cv-O4544_ Document 14 Fi|e'd ih TXSD'on '01/30/19` Page 13 of 22~

  : EXHIBITA -

Case 4':18-cv-O4544 Document 14 Filed in TX'SD'on 01/30/19 Page 14 of 22

irviffrrzc;; "1/'6.4:]<")‘~'§€;=??344

~ John Burke land Joanna Burke
46 Kingwood Greens Dr

» Kingwood, rean 77339 `
T_el: 281 812 9591

   
 
   
 

United S_tat_as-:‘

widtng q y.Clerkofcourt

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISIO '

Civil Action No. 4:18-cv-04544

' hanna Burke ana John Burke l - PLA]NTIFFS ANSWERS To
' , ' _ DIscovERY/CASE MANAGEMENT
Plaintiffs, PLAN
'vs. ' -

4 chen Loan Servicing, LLC,

Defendants.

 

PLA]NT[FFS ANSWERS TO DISCDVERY/CASE MANAGEMENT PLAN
Under Rule 26_(0 of the Federal Rules of Civil Procedure

l. State where and when the conference among the parties required by Rule 26(1) and identify
the counsel who attended for each party. .

See Plaintiffs “Response to Case Management Plan”.

2. List the cases related to this one that are pending m any state or federal court with the case
number and court ' .

» _ No_ne. In the Plaintiffs View, the case revolves around the question of a rogue,
unlicensed, unbonded debt collecting attorney/fn‘m in the State of Texas. This ‘
firm and counsel relies upon “attorney immunity” to shirk any investigation by
this honorable court. For the reasons stated herein and the [anticipated] Motion
to Separate Cases, this position should be untenable In respect to this “1‘elated”

1

Case 4:18-cv-O4544 Document 14 Filed in TXSD On 01/30/19 Page 15 of `22 -

éf.,"z."vrf.i 1415'§£.0;2 NQ. 5.".§<‘§~€1)~4’54<€

question, this case is related to “a question of fraud” primarily, not another case.
In summaiy, the question is not about “F ederal Question Jurisdiction”, it’s
about who removed the chen case. 1

However, Defendants and, at this stage in proceedings_, it would appear the
' Court are of the impression that the case John Burke and Joarma Burke v.

Hopkz'ns chw,4 PLLC, et al, Case No. 4:18-CV-4543 in the United States District

Court for the Southern District of Texas, Houston -Divz`sion (incl. Motion to

Remand back to State Court, Case # 201881593 - 55th DISTRICT COURT
. BURKE, JOANNA v HOPK]NS LAW PLLC) are “related”.

-Respectfully, the Plaintiffs disagree and plan to shortly tile a Motion for
Separation of the two cases With their arguments, to this honorable court.'

3. Specify the allegation of federal jurisdiction.

See Plaintiffs, “Response to Case ManagementPlan” , “Motion to Remand’,’
and Defendants response #3.

4. Name the parties who disagree with the plaintiffs jurisdictional allegations and state their
reasons.

See Plaintiffs “Response. to Case Management Plan”, “Motion to Remand”
and Defendants response #4

5. List anticipated additional parties that should be included, when they can be added, and by
whom they are wanted, if any

Plaintiffs may j oin additional parties which depend on the results of the current
motions with this honorable court and pending answers and/or decisions in
reference to Plaintiffs disclosures in #21.

_ 6. List anticipated interventions, if any.

Plaintiffs have a pending'Application to Intervene in an Illinois class-action
law suit; see 1: 18- cv-05 936 Parra v chen Loan Servicing LLC Illinois,
Docs. 29/3(); and

Plaintiffs have a pending Application to Intervene i_n a Florida CFPB law suit;
see Consumer Financial Protection Bui eau v. OCWEN Financial Corporation,
Inc. (9:17-cv-80495), District `,Coutt S. D. Florida, Docs. 220 &237

7. Describe class-action issues, if any.

Case 4:18-cv-O4544 Document 14 Filed in TXSD on 01/30/19 Page 16 of 22

1351/il darien No. ¢;f.‘i §-c'r--~£fi-"~?fi

Plaintiffs have a pending Application to Intervene in a class-action lawsuit as _
per #6 above. »

8. State whether each party represents that it has made the initial disclosures required by Rule
26(a). -If not, describe the arrangements that have been made to complete the disclosures

The Parties have not exchanged initial disclosures

9. Describe the proposed agreed discovery plan, including:

a.

Responses to all the matters raised in Rule 26(1).

Defendants response includes dates and times not agreed upon by
Plaintiffs, who have not met, conferenced or discussed any -in any '

l manner, this case management plan as admitted by Defendants

themselves 'Hence, Plaintiffs formally object to Defendants statement
When and to whom the plaintiff anticipates it may send-interrogatories

Plaintiffs intend to_send interrogatories to Defendants, at a time yet to be
determined

When and to whom the defendant anticipates it may send interrogatories
See Defendants Response.
Of whom and by when the plaintiff anticipates taking oral depositions

At this time_, Plaintiffs anticipate taking oral depositions of Defendants

and any other persons (witnesses), expert witness(es) and/or added
`(parties). However, it may be a retained deposition expert that will

conduct these depositions

Of whom and by when the defendant anticipates taking oral depositions

See Defendants Response. d

When the plaintiff (or the party with the burden of proof on an issue) Will be able to
designate `experts~and provide the reports required by Rule‘26(a)(2)(B) and when

the opposing party will be able to designate responsive experts and provide their
reports.

' 10,

11.

12.

13.

14.

Case 4:18-cv-O4544 Document 14 Filed in TXSD on 01/30/19 Page 17 of 22

t':*z"vif fiction No. 45 .“ f 3~1:?1)-45 § 4

Plaintiffs have yet to finalize expert(s), which depends on the results of
the current motions with this honorable court and also depends on the
results of the external cases, responses and decisions as identified herein.

g. List expert depositions the plaintiff (or party with the burden of proof on an issue)
anticipates taking and their anticipated complete date See Rule 26(a)(2)(B) (expert
report).

Plaintiffs have yet to finalize expert depositions which depend on the
results of the current motions with this honorable court.

h. `List expert depositions the opposing party anticipates taking and their anticipated
complete date. See Rule 26(a)(2)(B) (expert report)

See Defendants Response.

Ifthe parties are not agreed on a part of the discovery plan, describe the separate views and
proposals of each party.

The Parties have not agreed on a discovery plan as they have not discussed
Specify the discovery beyond initial disclosures that has been undertaken to date.

None. Initial Disclosures have not been undertaken to date for reasons stated
herein.

State the date the planned discovery can reasonably be completed

This cannot be computed or estimated at this time and is dependent on the
ability to effectively communicate with Defendants, which has proven difficult

Describe the possibilities for a prompt settlement or resolution of the case that were
discussed in your Rule 26(f) meeting ~

There has been no discussion to date.

Defendants do not wish to resolve this matter per Defendants response #13.

Describe what each party has done or agreed to do to bring about a prompt resolution.‘
One cannot settle if Defendant is not willing to communicate or open to .
settlement

15.

. _ 16._

17.

18.

' 19.

_ Case 4:18-cv-O4544 Document 14 Filed in TXSD on 01/30/19 Page 18 of 22

,,

1111)1!1§¢;‘11§»11 11’1:1.’!:§£‘-1:11~11“5-?/

From the attorneys’ discussion with their client(s), state the alternative dispute resolution
techniques that are reasonably suitable and state when such a technique may be effectively
used in this case

Plaintiffs reject ADR as a technique in this case.

Magistra`te judges may now hear jury and non-jury trials. Indicate the parties’ joint position v
on a trial before a magistrate judge.

Plaintiffs @ consent to trial before a Magisti'ate ludge.
State whether a jury demand has been made and if it was made on time.

The Plaintiffs demanded and paid for a july trial on all issues in the original
State complaint This demand was timely. The Defendants recognized this and
requested the same when removing the case to this honorable court. Whether it
has been paid for` in this court is unknown.

Specify the number of hours it will take to present the evidence in this case.

This cannot be computed or estimated at this time as there is too many
outstanding mattersdiscussed herein (related to experts, witnesses, and any
added parties) to realistically answer this question

List pending motions that could be ruled on at the initial pretrial and scheduling
conference

The Plaintiffs respectfully object to ruling at an in-conference hearing on any
pending motions for the following reasons:-

The Plaintiffs filed_two separate cases, in two courts and before two Judges in
the State Court'.

This court has, without discussion, notice or order, unilaterally combined two
cases together, namely Burke v chen and Burke v Hopkins. See A trial couit
may abuse its discretion by ”incorrectly resolving the relatedness issue" or by
consolidating cases when the consolidation results in prejudice to the

` complaining party. Crestway Care Ctl., Inc., 945 S. W. 2d at 874 (citing Lone

Star Ford, 838 S. W. 2d at 738).

t Res`pectfully, lit’s` far too mitch for the Plaintiffs, elderly, of diminished health,

and suffering from maj or depression, and pro-se parties, to manage, prepare and

Case 4:18-cv-O4544 Docu.ment 14 Filed in T>_<SD,on 01/30/19 Page 19 of 22

Cz"v_ii 1-1§£§151:111. 1`\/"11. 153 § dicta 451-§

discuss two law suits and potentially three pending motions including
Defendants motion to dismiss in both cases, at one adversarial hearing and
where the stakes are extrao1d1narily high

The scheduled hearing is ovelburdensome and the Plaintiffs deem it necessary
to be recorded as a formal obj ection, in advance of a Motion to Separate and 1n
anticipation of the February 6th court date.

20. Lis`t'ot_her' pending motions.

- See Motion to Remand, Motion to Stay, and Motion to Sepai ate by Plaintiffs
and Motion to Dismiss _by Defendants. -

21. Indicate other matters peculiar to this case, including discovery, that deserve the special
attention of the court at the conference -

Plaintiffs would highlight the following; (l) The Plaintiffs request to_Separate-
this case from.Bu)'ké v Hopkiizs- (2) The current pending Motion to Intervene in '

` - Par/'a v che'n case, (3) The current pending Motion to Intelvene i'n CFPB v
` chen case, (.4) The pending “Request for lnformation” from Texas
Department of Savings and Mortgage Lending to support`Plaintiffs arguments
and refute Defendants arguments that they do not require to be_licensed and
hold a surety bond as attorney-debt collectors (51) The pending complaint at the
Fifth Circuit Court of Appeals, ass copied to this honorable court in December
and again (as ~ame`nded) in January 2019 and'which was acknowledged `by the
Fifth Circuit on January 18 2019 (6) The pending filing with the US Supreme
Court Wiit of Ceitiorari related to the main case and subsequent mandate in
Deutsche Bank v Burke (Fifth COA #18-20026)._ This filing is anticipated to be
completed by mid- late February_ 2019, e.g. prior to the deadline date for filing _

22. List and summarize all issues pending m the case. Include a statement that counsel have
met and agreed on the summation list of issues.

Plaintiffs have not met with Defendants for reasons discussed herein.

23. List the names, bar numbers, addresses, and telephone numbers of all counsel."

'PLA-INT['FFS

Joanna Burke

Case 4:18-cv-O4544 Documen_t 14 Filed in TXSD on 01/30/19 Page 20 of 22

1111/1111€?111111‘~111 -:f !1‘§’~1:11-‘1*’;‘-5"?'4

State Bar No (N one Student of Law).
Email: kajongwe@gmail. com

John Burke
_. State Bar No. (N one Student of Law).
Email: alsationl23@gmail. com

' 46 Kingwood Greens Dr., '
'Kingwood, TX, 7733_9

' 'Tel: (281) 812-9591-
,Fax: (866) 705-05_76

DEFENDAMS .

- ' Mark D. Hopkins
vState Bar No. 0079_3975
Email: mark@hopkinslawtexas.com

Shelley L. Hopkins
State Bar No. 24036497
Email: shelley@hopkinslawtexas. com

HOPKU~IS LAW PLLC \ '
3809 Juniper Trace, Suite 101

A_ustin,_ rean 78738
Tei: (.512) 6004320 _

Approved:

how Aw‘l@ ' l llz(/ 20

 

 

 

 

 

/q ,
J(lerke, Pro se Pi@itiff(s). 1 Date l 1 l V - '
/Q<(S ‘ "'l /21'/£@ iq
John Burke, Pro e laintiff(s)' Date _

_I,Case 4:18-cv-O4544 Doc_ument 14 Fi|éd in TXSD on 01/30/19 Page 21 of 22

Joanna Burke' and John Burke
46 Kingwood Greens Dr., Kingwood, TX, 77339

Tel: (281) 812-9591

Fax: (866) 705-5076
Email; kajongwe@gmail.com

January 25,`2019

Clerk of Court

United States District Courtr

515 Rusk St

Courtroom 703, 7th F 100r

Houston TX 77 002

Original State Court Case:

Judge Carolilie E. Baker

295th Civil Court,

Harris County Civil Courthouse

201 Caroline, 9t11 Floor '

Houston, Texas 77002

(Ref Burke v chen Loan Servicing, Case # 201882450)

Fedeml Court case (Removéd w, by Hopkins, Dec. 3~', 2018).-

Uhf
§°"fhe;gtz)?'§,~§* UHL' rs

F”_ED DfT{~,=Xas

931/id J. Bradley, Clerk of Court

_Snr Jud ge David Hittner / Magistrate Judge Peter Bray '

US District Court

lSouthern District of Texas

515 Rusk Avenue
Room 8509 `

' Houston Texas 77002

(Ref Burke v chen Loan Servicing, LLC, Case #4: lS-cv-04544)

Case 4:18-cv-O4544 Document 14 .Filed-in TX~SD on,01/30/19 ' Page 22 of 22

Dear Sits

Burke v ocwen' Loan servicing, LLC, case #4:18-cv-4544

Filing Cover Sheet
Please fmd enclosed;_

(i) Response to Case Management Plan (With Update Status).
(ii) Exhibit A -' Plaintiffs Answers to case Management Plan.

N_o_tice `
lf you have any questions or comments about the enclosed filings, please do not
hesitate to reach out Via email to kaj ongwe@gmail. corn, or fax to +1 (866) 705- 05 76 '_

to expedite any questions or concerns. We prefer written communication for the '
purposes of tracking'the~case(s). '

Thank you very much in advance for your time and consideration .-

Respectt`tilly

A@Wi ét/M<L @/§

-, Joanna Burke and John Burke

46 Kingw¢pd Greens Dr., mngwood, TX, 77339
Tel- (281) 812 9591 " .

Fax: (866) 705-5076

Email; kajongwe@gmail. com

_ “An enlightened citizenry is indispensable for the proper funetioning_of a republic.
Self government is not possible unless the citizens are educated sujic`ien_tly to enable '
_ them to exercise oversight It is therefore imperative that the nation see to it that a
~ suitable education be provided for all its citizens.”

~Thomas Jefferson, 1817 '

